Opinion by
Mr. Justice Cohen,
This is an appeal by the School District of Philadelphia and the School Revenue Commissioner from a decree of Philadelphia Court of Common Pleas No. 7 restraining appellants from levying, assessing or collecting from appellees any tax under the Act of August 8, 1963, P. L. 591, 24 P.S. §6-655.1 (Supp. 1965) (Act). That Act provided that a tax on owners of ground rents should be levied by school districts of the first class for the years 1963, 1964 and 1965 at a rate of one percent of the total assessment of the principal value of the ground rent, without regard to any statutory provision or to any provision appearing in the ground rent deed with respect to the payment of taxes and that the tax should be collected in the *317same maimer with like authority and subject to the same penalties as are other real estate taxes for school purposes in school districts of the first class.
Pursuant to this statutory authority, the Board of Public Education of Philadelphia on August 20, 1963 duly adopted a resolution levying the tax on all ground rents located within the school district. Thereafter, the School Revenue Commissioner promulgated regulations requiring owners of ground rents to file a self-assessing tax return, to calculate the “full principal value” of each ground rent, and to pay the tax thus calculated to be due. These regulations defined “full principal value” as “the principal amount of the ground rent remaining unpaid as of the taxable date.”
Appellees contend that (1) the Act violates the uniformity clause of the Pennsylvania Constitution (Article 9, §1), by subjecting ground rents to a special tax while they continue to be subject to real property taxation generally, (2) the Act violates the uniformity clause and the equal protection clause of the 14th Amendment to the United States Constitution by taxing this one kind of real estate at more than 100% of its actual value while other interests in real estate are taxed at less than 100% of actual value, (3) the Act is unconstitutionally vague in that the basis of the tax is apparently something other than its actual value and in that the persons who must assume the burden of the tax are uncertain, and (4) the self-assessing tax system established by the Revenue Commissioner is contrary to the provisions of the Act and denies taxpayers any right of appeal in violation of the due process and equal protection clauses of the Federal and State Constitutions. In view of our conclusions with regard to the last of these contentions, we find it unnecessary to discuss the others.
The Act clearly states that the tax levied thereunder “shall be collected in the same manner with *318like authority and subject to the same penalties as other real estate taxes for school purposes in school districts of the first class are collected.” Nothing in this provision permits a deviation from the established procedures governing real estate tax collections so as to validate the self-assessing system established by the Revenue Commissioner.
Under §657 of the Public School Code of 1949, 24 P.S. §6-657, “any school taxes” which are levied by the Board of Public Education must be certified to the Board of Revision of Taxes and then certified by the Board to the collection agency (the Department of Collections). This was not done, nor was any taxpayer given an opportunity to pursue his usual right of appeal as provided by the Act of June 27, 1939, P.L. 1199, 72 P.S. §§5341.1-5341.21. This right cannot be denied a taxpayer, nor do we perceive that the Act calls for such a denial. The Commissioner has simply ignored the Act in attempting to collect this tax. This, despite potential problems in following the customary procedures, he cannot do.
Decree affirmed at appellants’ cost.
Mr. Chief Justice Bell and Mr. Justice Eagen concur in the result.